DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 7, 10, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017/0190435 A1), hereinafter Kobayashi.
Regarding claim 1, Kobayashi discloses a redundant propulsion device (abstract, regarding the propulsion system propeller is driven by a plurality of electric motors) comprising: 
a propeller (propeller 110; fig. 9); and 
electric motors (electric motors 130; fig. 9) configured to drive the propeller (as shown in fig. 9), 
wherein the electric motors (130) are disposed with respect to a propeller shaft of the propeller (power shaft 111; fig. 9) so that, around the propeller shaft (motors 130 surround the shaft 111, as shown in fig. 9), at least one of the electric motors is disposed at each of a plurality of locations in a longitudinal direction of the propeller shaft (para. [0112], regarding the other electric motors 130 are connected to the power shaft 111 via the one-way clutches 131; fig. 9).
Kobayashi does not appear to specifically disclose wherein the electric motors are disposed at positions such that an output shaft of each of the plurality of electric motors does not overlap an output shaft of any other one of the electric motors as viewed in the longitudinal direction of the propeller shaft from the propeller.
However, in an alternative embodiment of Kobayashi shown in Figure 8, Kobayashi teaches wherein the electric motors (130) are disposed at positions such that 
It would have been obvious to one of ordinary skill in the art to modify the redundant propulsion device of Kobayashi such that the electric motors are disposed at positions such that an output shaft of each of the plurality of electric motors does not overlap an output shaft of any other one of the electric motors as viewed in the longitudinal direction of the propeller shaft from the propeller as taught by the alternative embodiment of Kobayashi, whereby in Kobayashi as modified one of the longitudinal locations has the motor 130 directly attached to the shaft 111 as shown in Figure 9 and the other longitudinal location has a plurality of motors 130 arranged in parallel and attached to the shaft 111 via the transmission 112 as shown in Figure 8 (in essence, merely combining the embodiments of Figures 8 and 9), in order to ensure a compact means of organizing a plurality of electric motors configured to power a single shaft.

Regarding claim 2, Kobayashi discloses a redundant propulsion device (abstract, regarding the propulsion system propeller is driven by a plurality of electric motors) comprising: 
a propeller (propeller 110; fig. 9); and 
electric motors (electric motors 130; fig. 9) configured to drive the propeller (as shown in fig. 9), 
wherein the electric motors (130) are disposed with respect to a propeller shaft of the propeller (power shaft 111; fig. 9) at locations in a longitudinal direction of the propeller shaft (para. [0112], regarding the other electric motors 130 are connected to the power shaft 111 via the one-way clutches 131; fig. 9), one of the electric motors is directly coupled to the propeller shaft of the propeller at one of the locations (for example, the rearmost electric motor 130, as shown in fig. 9), and at least one of the electric motors is disposed around the propeller shaft at another one of the locations (all of the motors 130 are configured to surround the shaft 11, as shown in fig. 9).
Kobayashi does not appear to specifically disclose wherein the electric motors are disposed at positions such that an output shaft of each of the electric motors does not overlap an output shaft of any other one of the electric motors as viewed in the longitudinal direction of the propeller shaft from the propeller.
However, in an alternative embodiment of Kobayashi shown in Figure 8, Kobayashi teaches wherein the electric motors (130) are disposed at positions such that an output shaft of each of the electric motors does not overlap an output shaft of any other one of the electric motors as viewed in the longitudinal direction of the propeller shaft from the propeller (para. [0110], regarding a power shaft 111 linking with the propeller 110 is rotationally driven by the plurality of electric motors 130 provided in parallel; as shown in fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the redundant propulsion device of Kobayashi such that the electric motors are disposed at 

Regarding claims 3 and 4, Kobayashi as modified discloses the inventions in claims 1, and 2, and further discloses wherein the locations are two locations (as shown in fig. 9 with regard to the locations of the electric motors 130).

Regarding claims 5 and 6, Kobayashi as modified discloses the inventions in claims 3 and 4, but does not appear to specifically disclose wherein a number of the plurality of electric motors that are disposed at one of the locations closer to the propeller is larger than or equal to a number of the electric motors which are disposed at the other one of the locations farther from the propeller.
However, it would have been obvious to one of ordinary skill in the art to configure the invention such that a number of the plurality of electric motors that are disposed at one of the locations closer to the propeller is larger than or equal to a number of the electric motors which are disposed at the other one of the locations 

Regarding claims 7 and 8, Kobayashi as modified discloses the inventions in claims 1 and 2, and further discloses wherein the locations are three or more locations (as shown in fig. 9).
Kobayashi does not appear to specifically disclose wherein the electric motors are disposed so that a larger number of the electric motors are disposed at a location closer to the propeller than at a location farther from the propeller.
However, it would have been obvious to one of ordinary skill in the art to configure the invention such that the electric motors are disposed so that a larger number of the electric motors are disposed at a location closer to the propeller than at a location farther from the propeller, whereby the configuration of electric motors 130 in Figure 8 of Kobayashi is the forwardmost arrangement and the rearmost electric motor 130 in Figure 9 is the rearmost arrangement, in order to ensure a compact means of organizing a plurality of electric motors configured to power a single shaft.

Regarding claim 9, Kobayashi as modified discloses the invention in claim 2, and further discloses wherein the locations are two or more locations (as shown in fig. 9).
Kobayashi does not appear to specifically disclose wherein, as viewed in the longitudinal direction of the propeller shaft from the propeller, one of the electric motors 
However, it would have been obvious to one of ordinary skill in the art to configure the invention such that as viewed in the longitudinal direction of the propeller shaft from the propeller, one of the electric motors farthest from the propeller is the one of the electric motors which is directly coupled to the propeller shaft of the propeller, whereby the configuration of electric motors 130 in Figure 8 of Kobayashi is the forwardmost arrangement and the rearmost electric motor 130 in Figure 9 is the rearmost arrangement, in order to ensure a compact means of organizing a plurality of electric motors configured to power a single shaft.

Regarding claims 14-17, Kobayashi as modified 14 discloses an electric aircraft (abstract, regarding a motorized aircraft) comprising: the redundant propulsion device according to claims 1-4, respectively (see rejections of claims 1-4 detailed hereinabove).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017/0190435 A1), hereinafter Kobayashi, in view of Pal (US 2020/0358338 A1).
Regarding claims 10-13, Kobayashi as modified discloses claims 1-4, respectively, but does not appear to specifically disclose wherein the electric motors are accommodated in a nacelle, and wherein, in the nacelle, an air guiding plate configured to guide air that flows into the nacelle through an air inlet to each of the electric motors.

It would have been obvious to one of ordinary skill in the art to modify the redundant propulsion device of Kobayashi such that the electric motors are accommodated in a nacelle, and wherein, in the nacelle, an air guiding plate configured to guide air that flows into the nacelle through an air inlet to each of the electric motors as taught by Pal in order to ensure that the electric motors are properly cooled by the air flow (see Pal, para. [0014]).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647